IN THE COURT OF APPEALS OF IOWA

                                      No. 18-1432
                                  Filed June 5, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NATHAN SKERIES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Gregory D. Brandt,

District Associate Judge.



      Nathan Skeries appeals his conviction for operating while intoxicated.

AFFIRMED.



      Robert A. Nading II and Charles P. Pritchard Jr. of Nading Law Firm,

Ankeny, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Vogel, C.J., Mullins, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                         2


CARR, Senior Judge.

       Nathan Skeries appeals his conviction for operating while intoxicated

(OWI). Specifically, he challenges the denial of his motion to suppress evidence

obtained during the traffic stop of his vehicle. Because he argues the traffic stop

violated his constitutional rights, our review is de novo. See State v. Pals, 805

N.W.2d 767, 771 (Iowa 2011).

       Officer Zackery McVey of the Ankeny Police Department was patrolling

traffic at around 1:00 a.m. on March 11, 2018, when he encountered a 2012 Jeep

Rubicon approaching from the opposite direction without its factory headlamps

lighted. The officer noticed that the vehicle had its auxiliary lights or fog lamps

lighted instead, but he did not believe they illuminated at least one hundred feet

ahead as required by Iowa Code section 321.409(1)(b) (2018). After turning to

follow the vehicle, Officer McVey saw it cross over the lane divider.

       Officer McVey stopped the vehicle and identified Skeries as the driver. The

officer noticed signs of intoxication, and Skeries admitted to consuming alcohol.

After conducting field sobriety tests and administering a preliminary breath test,

the officer placed Skeries under arrest for OWI. Skeries breath test registered a

breath alcohol content of .196.

       The State charged him with OWI, and Skeries moved to suppress the

evidence obtained during the traffic stop. He argued the traffic stop was unlawful

because Officer McVey did not have a reasonable suspicion that criminal activity

had occurred or was occurring. The district court denied the motion after finding

Officer McVey was justified in making the traffic stop to determine whether the

vehicle’s headlamps were working properly.
                                          3


       Skeries contends the district court erred in denying his motion to suppress

the evidence.

       When a person challenges a stop on the basis that reasonable
       suspicion did not exist, the State must show by a preponderance of
       the evidence that the stopping officer had specific and articulable
       facts, which taken together with rational inferences from those facts,
       to reasonably believe criminal activity may have occurred.

State v. Tague, 676 N.W.2d 197, 204 (Iowa 2004). Although law enforcement has

reasonable suspicion to stop the driver of a vehicle upon observing a traffic

offense, no matter how minor, the stop is not justified if based on a mistake of law.

See State v. Harrison, 846 N.W.2d 362, 365-66 (Iowa 2014).

       Skeries argues that Officer McVey based the traffic stop on the mistaken

belief that Iowa law requires headlamps to illuminate at least one hundred feet

ahead. Iowa Code section 321.409(1)(b) requires that “the headlamps or the

auxiliary driving lamp or the auxiliary passing lamp or combination thereof” provide

“a lowermost distribution of light . . . of sufficient intensity to reveal persons and

vehicles at a distance of at least one hundred feet ahead.” Skeries argues that the

auxiliary lights on his vehicle, which were altered from the factory-equipped lights,

sufficiently illuminated the road as required by section 321.409(1)(b).

       At the suppression hearing, Officer McVey testified that Iowa law requires a

vehicle’s headlights to illuminate one hundred feet in front of the vehicle, at a

minimum. Although Officer McVey admitted he did not have the ability to measure

how much illumination the auxiliary lights provided, he testified that in “[his]

professional opinion from [his] experience, [he] did not believe that they were

illuminating the road far enough to be considered a headlamp.” This provided

Officer McVey with reasonable suspicion to initiate a traffic stop and investigate
                                        4

whether a traffic offense was being committed. See State v. Kreps, 650 N.W.2d

636, 642 (Iowa 2002) (“Whether reasonable suspicion exists for an investigatory

stop must be determined in light of the totality of the circumstances confronting a

police officer, including all information available to the officer at the time the

decision to stop is made.”). We may also affirm the denial of Skeries’s motion to

suppress based on Officer McVey’s reasonable suspicion that Skeries was

engaged in OWI. See State v. Smith, 876 N.W.2d 180, 184 (Iowa 2016) (noting

we may affirm ruling on admissibility of evidence on any ground urged to but not

relied on by the district court). Officer McVey testified that in his experience,

“people who have been drinking or who are impaired in some sort oftentimes see

a small amount of light in front of their vehicle and don’t realize their actual

headlamps are not on.”       Coupled with the late hour and Officer McVey’s

observation that Skeries was having difficulty keeping his vehicle in his lane, the

officer had reasonable suspicion to stop Skeries to investigate whether he was

committing OWI. Accordingly, we affirm.

      AFFIRMED.